Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 22, 2019

                                       No. 04-18-00849-CV

                                    Craig Erich HEILMANN,
                                            Appellant

                                                  v.

                                    Deanna Raw HEILMANN,
                                            Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2000-CI-02542
                           Honorable Laura Salinas, Judge Presiding

                                          ORDER
        Appellant’s motion to reset the deadline for appellant’s brief is GRANTED. Appellant’s
motion states appellant has requested and paid for the reporter’s records of the following
hearings: (1) October 19, 2018 hearing to be prepared by Mr. David Zarate; and (2) September 7,
2018 hearing to be prepared by Mr. Luis Duran. It is therefore ORDERED that the reporter’s
records of the October 19, 2018 and September 7, 2018 hearings be filed in this court no later
than thirty days from the date of this order. Appellant’s brief will be due thirty days after the last
reporter’s record is filed.

                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2019.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court